

Exhibit 10.1




[Gap Inc. letterhead]






November 10, 2016


Teri List-Stoll




Dear Teri:


It is our pleasure to offer you a position at Gap Inc. We’re a company driven by
passion, innovation and a focus on quality-the same characteristics we look for
in our employees. You reflect these values and we feel confident you will find
rewarding opportunities with us.


This letter sets forth our offer to you to join Gap Inc. (the “Company” or “Gap
Inc.”) as Corporate Executive Vice President and Chief Financial Officer. In
this position you will report to Art Peck, Chief Executive Officer.


Salary. Your annual salary will be $875,000, payable every two weeks. You are
scheduled to receive a compensation review in March 2018, based on your time in
the position.


Initial Bonus. You will receive a bonus of $400,000 within the first thirty days
of your employment. This will be processed as supplemental income and is subject
to supplemental taxes. In the event you voluntarily terminate your employment or
your employment is terminated For Cause (as defined below), you will be required
to repay within ninety (90) days of your last day of employment 100% of this
bonus if the termination occurs before your first employment anniversary, and
50% of this bonus if termination occurs between your first and second employment
anniversary.


Annual Bonus. Under the current program, you will be eligible for an annual
bonus based on Gap Inc. and/or Division financial objectives (weighted at 75%)
and individual performance (weighted at 25%). Your annual target bonus will be
100% of your base salary. Depending on results, your actual bonus, if any, may
be higher or lower and can reach a maximum of 200%. Bonus payments will be
prorated based on active time in position, divisional or country assignment and
changes in base salary or incentive target that may occur during the fiscal
year. You will not be eligible for fiscal year 2016. You will be eligible for a
bonus for fiscal year 2017 under the same terms as similarly situated executive
officers. Bonuses for fiscal year 2017 are scheduled for payment in March 2018
and you must be employed by Gap Inc. on the payment date. Gap Inc. has the right
to modify the program at any time. Management discretion can be used to modify
the final award amount. Bonus payments are subject to supplemental income tax
withholding.


Bonus Guarantee. For fiscal year 2017 only, your annual bonus, payable in March
2018, is guaranteed to be at least the target amount, provided you are employed
by Gap Inc. on the payment date.


Long-Term Incentive Awards. Your offer includes long-term incentive award(s),
which give you the opportunity to share in Gap Inc.’s success over time.


Stock Options. The Compensation and Management Development Committee of the
Board of Directors (“the Committee”) has approved a grant of stock options to
you to purchase 200,000 shares of Gap Inc. common stock on your first day of
employment (the “date of grant”), subject to the provisions of Gap Inc.’s stock
plan. The option price shall be determined by the fair market value of the stock
on the date of grant. These options will become vested and exercisable as shown
in the schedule below, provided you are employed by Gap Inc. on the vesting
date. These options must be exercised within ten years from the date of grant or
within three months of your employment termination, whichever is earlier, or you
will lose your right to do so.






--------------------------------------------------------------------------------

Teri List-Stoll
November 10, 2016
Page 2


Option to purchase 50,000 shares vesting one year from date of grant.
Option to purchase 50,000 shares vesting two years from date of grant.
Option to purchase 50,000 shares vesting three years from date of grant.
Option to purchase 50,000 shares vesting four years from date of grant.


Stock Awards. The Committee has approved a grant of stock awards to you covering
100,000 shares of Gap Inc. stock effective on the date of grant, subject to the
provisions of Gap Inc.’s stock plan. Awards are in the form of units that are
paid in Gap Inc. stock upon vesting. The award will become vested as shown in
the schedule below, provided you are employed by Gap Inc. on the vesting date.
Awards are subject to income tax withholding upon vesting.


Stock Award of 25,000 shares vesting one year from date of grant.
Stock Award of 25,000 shares vesting two years from date of grant.
Stock Award of 25,000 shares vesting three years from date of grant.
Stock Award of 25,000 shares vesting four years from date of grant.


Long-Term Growth Program. Based on your position, you will be eligible to
participate in the Long-Term Growth Program that rewards achievement of Gap Inc.
and/or Division financial objectives over a three year period. You are eligible
to participate in the program for the fiscal 2017-2019 performance cycle. Under
the current program, your target opportunity to earn performance shares is 180%
of your base salary. Depending on results, your actual performance shares, if
any, may be higher or lower and can reach a maximum of 300% of target shares.
Awards are made in the form of performance shares that are paid in Gap Inc.
stock upon vesting. The number of earned performance shares, if any, will be
determined no later than March 2020. Payout is subject to certification by the
Committee and the provisions of Gap Inc.’s stock plan. Earned shares will vest
50% on the date the Committee certifies attainment and 50% one year from the
certification date provided you are employed by Gap Inc. on the vesting dates.
Gap Inc. has the right to modify the program at any time. Committee discretion
can be used to modify the final share amount. Shares are subject to income tax
withholding upon vesting.


You may be eligible for future Long-Term Incentive Awards as a participant in
the annual compensation review process.


Financial Counseling Program. To help you achieve your financial goals, we
currently offer a financial counseling program through The Ayco Company, L.P., a
Goldman Sachs Company. Ayco’s financial counselors have comprehensive
information regarding Gap Inc.’s benefit and compensation plan design. You
become eligible to participate in the Ayco financial counseling program
immediately. A financial counselor from Ayco will contact you shortly after your
employment begins to provide further details of this benefit, including tax
implications.


Benefits. Gap Inc. offers a competitive benefits package that includes medical,
dental, vision, life and disability insurance. Gap Inc. also offers an Employee
Stock Purchase Plan, a 401(k) plan with a generous dollar for dollar company
match up to four percent of your pay (limited as provided in the plan), and
employee discounts toward merchandise you purchase in our stores as gifts, or
for yourself and your eligible dependents. You will be eligible for paid time
off on an "as needed” basis for vacation, illness or personal business, subject
to business needs; there is no accrual for paid time off. In addition there are
seven company-paid holidays. Gap Inc. reserves the right to change its benefit
programs at any time.


Relocation. Gap Inc. will provide you with relocation benefits in accordance
with the Gap Inc. North America Relocation Vice-President and Above Homeowner’s
Policy (“Policy”). We will also provide a Summary of Relocation Benefits
(“Summary”), which is an overview of key aspects of the Policy, including
exceptions. In the event of any conflict between the Summary and the Policy,
other than the exceptions noted in the Summary, the Policy shall prevail. As
part of the provision of this relocation





--------------------------------------------------------------------------------

Teri List-Stoll
November 10, 2016
Page 3


package, it is expected that you will remain employed with the Company for a
period of at least 24 months from the initiation date of your relocation. To
acknowledge your understanding and acceptance, you will need to sign and return
a Payback Agreement. Please note that the relocation process cannot be started
until a signed copy of the Payback Agreement has been received.


A Relocation Counselor from Gap’s Global Relocation Services Provider will
contact you shortly after your relocation is initiated. In the meantime, should
you have any questions with regard to your relocation or require further
information, please contact David Abrams, Manager, Global Mobility
at 415-427-6397.


Indemnification. As an officer, Gap Inc. provides you certain indemnification
and insurance as more fully described in Article V. of the Gap Inc. By-laws.
 
Termination/Severance. In the event that your employment is involuntarily
terminated by the Company for reasons other than For Cause (as defined below)
prior to February 13, 2018, the Company will provide you the following after
your "separation from service" within the meaning of Section 409A of the
Internal Revenue Code (the "Separation from Service”), provided you sign
a general release of claims in the form requested by the Company and it becomes
effective within 45 calendar days after such Separation from Service (such 45th
day, the “Release Deadline”): 


(1) Your then current salary, at regular pay cycle intervals, for eighteen
months commencing in the first regular pay cycle following the Release Deadline
(the “severance period”).  Payments will cease if you accept other employment or
professional relationship with a competitor of the Company (defined as another
company primarily engaged in the apparel design or apparel retail business or
any retailer with apparel sales in excess of $500 million annually), or if you
breach your remaining obligations to the Company (e.g., your duty to protect
confidential information, agreement not to solicit Company employees).  Payments
will be reduced by any compensation you receive (as received) during the
severance period from other employment or professional relationship with a
non-competitor. Each payment will be treated as a separate payment for purposes
of Section 409A of the Internal Revenue Code.


(2) Through the end of the period in which you are receiving payments under
paragraph (1) above, if you properly elect and maintain COBRA coverage, payment
of a portion of your COBRA premium in a method as determined by the Company.
This payment may be taxable income to you and subject to tax withholding.
Notwithstanding the foregoing, the Company’s payment of the monthly COBRA
premium shall cease immediately if the Company determines in its discretion that
paying such monthly COBRA premium would result in the Company being in violation
of, or incurring any fine, penalty, or excise tax under, applicable law
(including, without limitation, any penalty imposed for violation of the
nondiscrimination requirements under the Patient Protection and Affordable Care
Act or guidance issued thereunder).


(3) Through the end of the period in which you are receiving payments under
paragraph (1) above, reimbursement for your costs to maintain the same or
comparable financial counseling program the Company provides to senior
executives in effect at the time of your Separation from Service.  The amount of
expenses eligible for reimbursement during a calendar year shall not affect the
expenses eligible for reimbursement in any other calendar year.  Reimbursement
shall be made on or before the last day of the calendar year following the
calendar year in which the reimbursement is incurred but not later than the end
of the second calendar year following the calendar year of your Separation from
Service.


(4) Prorated Annual Bonus for the fiscal year in which the termination occurs,
on the condition that you have worked at least 3 months of the fiscal year in
which you are terminated, based on actual financial results and 100% standard
for the individual component. Such bonus will paid in March of the year
following termination at the time Annual Bonuses for the year of termination are
paid, but in no event later than the 15th day of the third month following the
later of the end of the Company’s taxable year or the end of the calendar year
in which such termination occurs.







--------------------------------------------------------------------------------

Teri List-Stoll
November 10, 2016
Page 4


(5) Accelerated vesting (but not settlement) of restricted stock units (“RSUs”)
and performance shares that remain subject only to time vesting conditions
(excluding any performance shares that remain subject to performance-based
vesting conditions) scheduled to vest prior to April 1 following the fiscal year
of termination. Shares of the Company stock in settlement of any vested RSUs
and/or performance shares under this section will be delivered on the applicable
regularly scheduled vesting dates subject to the terms and conditions of the
applicable award agreement including, without limitation, the Internal Revenue
Code Section 409A six-month delay language thereunder to the extent necessary to
avoid taxation under Section 409A of the Internal Revenue Code.


The payments in (1), (3), (4) and (5) above are, and the payment described in
(2) above may be, taxable income to you and are subject to tax withholding. 
If the aggregate amount that would be payable to you under paragraphs (1), (2),
(3) and (4) above through the date which is six months after your Separation
from Service (excluding amounts exempt from Section 409A of the Internal Revenue
Code under the short-term deferral rule thereunder or Treas. Reg. Section
1.409A-1(b)(9)(v))  exceeds the limit under Treas. Reg. Section
1.409A-1(b)(9)(iii)(A) and you are a “specified employee” under Treas. Reg.
Section 1.409A-1(i) on the date of your Separation from Service, then
the excess will be paid to you no earlier than the date which is six months
after the date of such separation (or such earlier time permitted under Section
409A(a)(2)(B)(i) of the Internal Revenue Code). This delay will only be
imposed to the extent required to avoid the tax for which you would otherwise be
liable under Section 409A(a)(1)(B) of the Internal Revenue
Code.  Any delayed payment instead will be made on the first business day
following the expiration of the six month period, as applicable (or such earlier
time permitted under Section 409A(a)(2)(B)(i) of the Internal Revenue Code).
Payments that are not delayed will be paid in accordance with their terms
determined without regard to such delay.


The term “For Cause” shall mean a good faith determination by the Company that
your employment be terminated for any of the following reasons:  (1) indictment,
conviction or admission of any crimes involving theft, fraud or moral turpitude;
(2) engaging in gross neglect of duties, including willfully failing or refusing
to implement or follow direction of the Company; or (3) breaching Gap Inc.’s
policies and procedures, including but not limited to the Code of Business
Conduct; where applicable, the Company shall provide reasonable notice of any
breach and opportunity to remediate.


At any time, if you voluntarily resign your employment from Gap Inc. or your
employment is terminated For Cause, you will receive no compensation, payment or
benefits after your last day of employment.  If your employment terminates for
any reason, you will not be entitled to any payments, benefits or compensation
other than as provided in this letter.


After February 13, 2018, you will be eligible for severance, if any, as approved
by the Committee under the same terms as similarly situated executive officers.


Recoupment Policy. As a Corporate Executive Vice President, the Company’s
recoupment policy will apply to you. Under the current policy, subject to the
discretion and approval of the Board, Gap Inc. will, to the extent permitted by
governing law, in all appropriate cases as determined by the Board, require
reimbursement and/or cancellation of any bonus or other incentive compensation,
including stock-based compensation, awarded to an executive officer or other
member of the Gap Inc.’s executive leadership team where all of the following
factors are present: (a) the award was predicated upon the achievement of
certain financial results that were subsequently the subject of a restatement,
(b) in the Board’s view, the executive engaged in fraud or intentional
misconduct that was a substantial contributing cause to the need for the
restatement, and (c) a lower award would have been made to the executive based
upon the restated financial results. In each such instance, Gap Inc. will seek
to recover the individual executive’s entire annual bonus or award for the
relevant period, plus a reasonable rate of interest.


Start Date and Orientation. Your first day with Gap Inc. will be January 17,
2017.  On this day you will attend New Employee Orientation from 9:00 a.m. to
5:00 p.m. at our San Francisco campus. During Orientation, you will be
introduced to our company’s culture, history and learn what makes us unique. 







--------------------------------------------------------------------------------

Teri List-Stoll
November 10, 2016
Page 5


You will be greeted by a Gap Inc. orientation representative, in the 2 Folsom
Lobby in San Francisco, for registration at 9:00 a.m. Please bring your
completed New Hire Forms Booklet, identification and proof of authorization to
work in the U.S.  A complete list of appropriate documentation is enclosed in
your New Employee Orientation materials. The list includes items such as a
driver’s license and Social Security card, or a U.S. passport.  Please review
the list carefully. If you have questions about documentation, contact Employee
Services at 1-866-411-2772 x20600.


No Conflicts with this Offer/Representations. You represent and warrant that you
do not have any agreements, obligations, relationships or commitments to any
other person or entity that conflicts with accepting this offer or performing
your obligations of this position. You further represent that the credentials
and information you provided to Gap Inc. (or its agents) related to your
qualifications and ability to perform this position are true and correct.


Proprietary Information or Trade Secrets of Others. You agree that prior to your
first day of employment with Gap Inc. you will return all property and
confidential information, including trade secrets, belonging to all prior
employers. You further agree that you will not disclose to us, or use, or
persuade any Gap Inc. employee to use, any proprietary information or trade
secrets of another person or entity.


Abide by Gap Inc. Policies/Protection of Gap Inc. Information. You agree to
abide by all Gap Inc. policies including, but not limited to, policies contained
in the Code of Business Conduct. As a Corporate Executive Vice President, you
are subject to Stock Ownership Requirements for Gap Inc. Executives which can be
found on Gapinc.com.


Insider Trading Policies. Based on the level of your position, you will be
subject to Gap Inc.'s Securities Law Compliance Manual, which among other things
places restrictions on your ability to buy and sell Gap Inc. stock and requires
you to pre-clear trades. This position will subject you to the requirements of
Section 16 of the United States Securities and Exchange Act of 1934, as amended.
You will receive additional information, including a copy of the Securities Law
Compliance Manual, shortly after your first day of employment. If you wish to
obtain additional information, or have questions, you should contact Gap Inc.
Global Equity Administration, at (415) 427-2802.


Confidentiality. You acknowledge that you will be in a relationship of
confidence and trust with Gap Inc. As a result, you will acquire “Confidential
Information” of Gap Inc., which is information (whether in electronic or any
other format) that people outside Gap Inc. never see, such as unannounced
product information or designs, business or strategic plans, financial
information and organizational charts, and other materials. 


You agree that you will keep the Confidential Information in strictest
confidence and trust. You will not, without the prior written consent of Gap
Inc.’s Global General Counsel, directly or indirectly use or disclose to any
person or entity any Confidential Information, during or after your employment,
except as is necessary in the ordinary course of performing your duties while
employed by Gap Inc., or if required to be disclosed by order of a court of
competent jurisdiction, administrative agency or governmental body, or by
subpoena, summons or other legal process, provided that prior to such
disclosure, Gap Inc. is given reasonable advance notice of such order and an
opportunity to object to such disclosure. Notwithstanding this agreement,
nothing in this letter prevents you from reporting, in confidence, potential
violations of law to relevant governmental authorities or courts.


You agree that in the event your employment terminates for any reason, you will
immediately deliver to Gap Inc. all company property, including all documents,
materials or property of any description, or any reproduction of such materials,
containing or pertaining to any Confidential Information.


Non-Solicitation of Employees. In order to protect Confidential Information, you
agree that so long as you are employed by Gap Inc., and for a period of one year
thereafter, you will not directly or indirectly, on





--------------------------------------------------------------------------------

Teri List-Stoll
November 10, 2016
Page 6


behalf of yourself, any other person or entity, solicit, call upon, recruit, or
attempt to solicit any of Gap Inc.’s employees or in any way encourage any Gap
Inc. employee to leave their employment with Gap Inc. You further agree that you
will not directly or indirectly, on behalf of yourself, any other person or
entity, interfere or attempt to interfere with Gap Inc.’s relationship with any
person who at any time was an employee, consultant, customer or vendor or
otherwise has or had a business relationship with Gap Inc.    


Non-disparagement. You agree now, and after your employment with the Gap Inc.
terminates not to, directly or indirectly, disparage Gap Inc. in any way or to
make negative, derogatory or untrue statements about Gap Inc., its business
activities, or any of its directors, managers, officers, employees, affiliates,
agents or representatives to any person or entity.


Employment Status. You understand that your employment is “at-will”. This means
that you do not have a contract of employment for any particular duration or
limiting the grounds for your termination in any way. You are free to resign at
any time. Similarly, Gap Inc. is free to terminate your employment at any time
for any reason. The only way your at-will status can be changed is through a
written agreement with Gap Inc., signed by an authorized officer of Gap Inc. In
the event that there is any dispute over the terms, enforcement or obligations
in this letter, the prevailing party shall be entitled to recover from the other
party reasonable attorney fees and costs incurred to enforce any agreements.


Please note that except for those agreements or plans referenced in this letter
and attachments, this letter contains the entire understanding of the parties
with respect to this offer of employment and supersedes any other agreements,
representations or understandings (whether oral or written and whether express
or implied) with respect to this offer. We must receive your signed letter
before or on your first day of employment.


Teri, it is our pleasure to extend this offer. We look forward to working with
you.


Yours sincerely,






/s/ Art Peck            
Art Peck
Chief Executive Officer, Gap Inc.




Confirmed this 10th day of November, 2016




/s/ Teri List-Stoll        
Teri List-Stoll    





